Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-3, 5-8, 10-12, 14-17, 20, 21, 23, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. No: 2020/0112484 A1) in view of Yi et al. (US Pub. No: 2022/0078728 A1).
	Regarding claim 1, Sun et al. teach a method of wireless communication performed by a user equipment (UE) (see Abstract and Fig.2, UE 115-a), the method comprising: performing physical downlink control channel (PDCCH) monitoring in a first portion of a control resource set (CORESET), wherein the first portion is within a channel bandwidth (see Fig.3 and para [0112] wherein CCEs 315 that are fully located within subband 305-b/channel_bandwidth may be transmitted as part of CORESET 310 based on the intersection of available subband 305-b/channel bandwidth and the configured originally configured CORESET 310, is mentioned and see para [0113] wherein  SS sets may occupy part of, all of, or parts of more than one CCE 315 within CORESET 310 & accordingly, the UE 115 may monitor the SS sets for PDCCH candidates to identify resources for subsequent communications (e.g., PDSCH transmissions), is mentioned), and wherein the CORESET includes a second portion outside the channel bandwidth (see Fig.3, CCEs including CCEs 315-a to 315-e outside the subband 305-b/channel bandwidth for the second portion of the CORESET and also see para [0109]); 
	Sun et al. is silent in teaching the above method comprising receiving a system information block (SIB) based on the PDCCH monitoring.
	However, Yi et al. teach a method of wireless communication performed by a user equipment (UE) (see Abstract and Fig.15/wireless device) comprising receiving a system information block (SIB) based on the PDCCH monitoring (see para [0315] wherein a base station may transmit one or more messages (e.g., SIB/MIB/RRC) comprising configuration parameters, the configuration parameters may indicate/comprise a PDCCH repetition via one or more common search space and the configuration parameters may indicate/comprise a coreset of a bandwidth part of a cell, is mentioned and also see para [0316] wherein the wireless device may receive/monitor a first PDCCH of the one or more repeated PDCCHs via a first monitoring occasion of the one or more monitoring occasions, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Sun et al. to include receiving a system information block (SIB) based on the PDCCH monitoring, disclosed by Yi et al. in order to provide an effective mechanism of user equipment of efficiently determining based on first SSB and second SSB among SSBs, monitoring occasions associated with a control resource set (coreset) to receive repetitions of downlink control information (DCI) in wireless communication system.
	Regarding claim 10, Sun et al. teach a  method of wireless communication performed by a base station (BS) (see Abstract and Fig.2, BS 105-a), the method comprising: determining, based on a channel bandwidth, a first portion of a control resource set (CORESET), wherein the first portion is within a channel bandwidth (see Fig.3 and para [0112] wherein the base station 105 may configure subband usage dependent CORESETs, where resources for the CORESETs 310 are determined based on an intersection of allocated resources & wherein CCEs 315 that are fully located within subband 305-b/channel_bandwidth may be transmitted as part of CORESET 310 based on the intersection of available subband 305-b/channel bandwidth and the configured originally configured CORESET 310, is mentioned and also see para [0113] wherein  SS sets may occupy part of, all of, or parts of more than one CCE 315 within CORESET 310 & accordingly, the UE 115 may monitor the SS sets for PDCCH candidates to identify resources for subsequent communications (e.g., PDSCH transmissions), is mentioned), and wherein the CORESET includes a second portion outside the channel bandwidth (see Fig.3, CCEs including CCEs 315-a to 315-e outside the subband 305-b/channel bandwidth for the second portion of the CORESET and also see para [0109]).
	 Sun et al. is silent in teaching the above method comprising transmitting system information block (SIB) scheduling information in the first portion of the CORESET and transmitting a SIB based on the SIB scheduling information.
	However, Yi et al. teach a method of wireless communication performed by a base station (BS) (see Abstract and Fig.15/BS) comprising transmitting system information block (SIB) scheduling information in the first portion of the CORESET and transmitting a SIB based on the SIB scheduling information (see para [0315] wherein a base station may transmit one or more messages (e.g., SIB/MIB/RRC) comprising configuration parameters, the configuration parameters may indicate/comprise a PDCCH repetition via one or more common search space and the configuration parameters may indicate/comprise a coreset of a bandwidth part of a cell, is mentioned and also see para [0316]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Sun et al. to include both transmitting system information block (SIB) scheduling information in the first portion of the CORESET and transmitting a SIB based on the SIB scheduling information, disclosed by Yi et al. in order to provide an effective mechanism of user equipment of efficiently determining based on first SSB and second SSB among SSBs, monitoring occasions associated with a control resource set (coreset) to receive repetitions of downlink control information (DCI) in wireless communication system.
Regarding claim 20, Sun et al. teach a user equipment (UE) (see Abstract and Fig.2, UE 115-a & Fig.9) comprising: a processor (see Fig.9, processor and para [0171]) configured to: perform physical downlink control channel (PDCCH) monitoring in a first portion of a control resource set (CORESET), wherein the first portion is within a channel bandwidth (see Fig.3 and para [0112] wherein CCEs 315 that are fully located within subband 305-b/channel_bandwidth may be transmitted as part of CORESET 310 based on the intersection of available subband 305-b/channel bandwidth and the configured originally configured CORESET 310, is mentioned and see para [0113] wherein  SS sets may occupy part of, all of, or parts of more than one CCE 315 within CORESET 310 & accordingly, the UE 115 may monitor the SS sets for PDCCH candidates to identify resources for subsequent communications (e.g., PDSCH transmissions), is mentioned), and wherein the CORESET includes a second portion outside the channel bandwidth (see Fig.3, CCEs 315-a to 315-e outside the subband 305-b/channel bandwidth for the second portion of the CORESET and also see para [0109]); and a transceiver coupled to the processor (see Fig.9, Transceiver and para [0171]).
 Sun et al. is silent in teaching the above UE wherein the transceiver is configured to: receive a system information block (SIB) based on the PDCCH monitoring.
However, Yi et al. teach a UE (see Abstract and Fig.15/wireless device) wherein the transceiver is configured to receive a system information block (SIB) based on the PDCCH monitoring (see para [0315] wherein a base station may transmit one or more messages (e.g., SIB/MIB/RRC) comprising configuration parameters, the configuration parameters may indicate/comprise a PDCCH repetition via one or more common search space and the configuration parameters may indicate/comprise a coreset of a bandwidth part of a cell, is mentioned and also see para [0316] wherein the wireless device may receive/monitor a first PDCCH of the one or more repeated PDCCHs via a first monitoring occasion of the one or more monitoring occasions, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above UE of Sun et al. to have the transceiver being configured to receive a system information block (SIB) based on the PDCCH monitoring, disclosed by Yi et al. in order to provide an effective mechanism of user equipment of efficiently determining based on first SSB and second SSB among SSBs, monitoring occasions associated with a control resource set (coreset) to receive repetitions of downlink control information (DCI) in wireless communication system.
Regarding claim 25, Sun et al. teach a  base station (BS) (see Abstract and Fig.2, BS 105-a & also Fig.13) comprising: a processor (see Fig.13, Processor and para [0206]) configured to: determine, based on a channel bandwidth, a first portion of a control resource set (CORESET), wherein the first portion is within a channel bandwidth (see Fig.3 and para [0112] wherein the base station 105 may configure subband usage dependent CORESETs, where resources for the CORESETs 310 are determined based on an intersection of allocated resources & wherein CCEs 315 that are fully located within subband 305-b/channel_bandwidth may be transmitted as part of CORESET 310 based on the intersection of available subband 305-b/channel bandwidth and the configured originally configured CORESET 310, is mentioned and also see para [0113] wherein  SS sets may occupy part of, all of, or parts of more than one CCE 315 within CORESET 310 & accordingly, the UE 115 may monitor the SS sets for PDCCH candidates to identify resources for subsequent communications (e.g., PDSCH transmissions), is mentioned), and wherein the CORESET includes a second portion outside the channel bandwidth (see Fig.3, CCEs 315-a to 315-e outside the subband 305-b/channel bandwidth for the second portion of the CORESET and also see para [0109]); and a transceiver coupled to the processor (see Fig.13, Transceiver and para [0206]). 
Sun et al. is silent in teaching the above BS wherein the transceiver is configured to: transmit system information block (SIB) scheduling information in the first portion of the CORESET and transmit a SIB based on the SIB scheduling information.
However, Yi et al. teach a BS (see Abstract and Fig.15/BS) wherein the transceiver is configured to: transmit system information block (SIB) scheduling information in the first portion of the CORESET and transmit a SIB based on the SIB scheduling information (see para [0315] wherein a base station may transmit one or more messages (e.g., SIB/MIB/RRC) comprising configuration parameters, the configuration parameters may indicate/comprise a PDCCH repetition via one or more common search space and the configuration parameters may indicate/comprise a coreset of a bandwidth part of a cell, is mentioned and also see para [0316]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above BS of Sun et al. to have the transceiver being configured to transmit system information block (SIB) scheduling information in the first portion of the CORESET and transmit a SIB based on the SIB scheduling information, disclosed by Yi et al. in order to provide an effective mechanism of user equipment of efficiently determining based on first SSB and second SSB among SSBs, monitoring occasions associated with a control resource set (coreset) to receive repetitions of downlink control information (DCI) in wireless communication system.
Regarding claims 2, 11, 21 and 26, Sun et al. and Yi et al. together teach the methods/UE/BS of claims 1, 10, 20 and 25 respectively.
Sun et al. further teach the methods/UE/BS of claims 1, 10, 20 and 25, wherein the CORESET includes a plurality of control channel elements (CCEs), and wherein the first portion of the CORESET includes a subset of the plurality of CCEs less than all CCEs of the plurality of CCEs (see Fig.3 for CORESET 310 that includes all CCEs/plurality of control channel elements (i.e. CCEs in both first and second portions) & CCEs inside subband 305-b for the subset of the plurality of CCEs in the first portion of the CORESET and paragraphs [0112] & [0113]).
	Regarding claim 3, Sun et al. and Yi et al. together teach the method of claim 2.
	Yi et al. further teach the method of claim 2, wherein the performing the PDCCH monitoring comprises: decoding a PDCCH candidate from one or more CCEs of the subset of the plurality of CCEs based on an aggregation level of 1, 2, 4, or 8 (see para [0321] wherein the wireless device may determine a first list of candidates of a first aggregation level 2*L based on candidates over two monitoring occasions of aggregation level L, is mentioned and also the list of candidates may comprise one or more candidates of an aggregation level, is mentioned and also see para [0322]) (and the same motivation is maintained as in claim 1).
Regarding claim 5, Sun et al. and Yi et al. together teach the method of claim 2.
Sun et al. further teach the method of claim 2, wherein the performing the PDCCH monitoring comprises: performing the PDCCH monitoring from the subset of the plurality of CCEs in the first portion of the CORESET, wherein the first portion is at a lower frequency than the second portion of the CORESET (see Fig.3, CCEs inside subband 305-b for the subset of the plurality of CCEs in the first portion of the CORESET and see paragraphs  [0112]  & [0113]).
Regarding claim 6, Sun et al. and Yi et al. together teach the method of claim 2.
Sun et al. further teach the method of claim 2, wherein the performing the PDCCH monitoring comprises: performing the PDCCH monitoring from the subset of the plurality of CCEs in the first portion of the CORESET, wherein the first portion is at a higher than the second portion of the CORESET (see Fig.3, CCEs inside subband 305-b for the subset of the plurality of CCEs in the first portion of the CORESET and see paragraphs  [0112]  & [0113]).
Regarding claim 7, Sun et al. and Yi et al. together teach the method of claim 2.
Sun et al. further teach the method of claim 2, wherein the performing the PDCCH monitoring comprises: performing the PDCCH monitoring from the subset of the plurality of CCEs in the first portion of the CORESET, wherein the first portion is between a first sub-portion and a second sub-portion of the second portion of the CORESET in frequency (see Fig.3, CCEs inside subband 305-b for the subset of the plurality of CCEs in the first portion of the CORESET and see paragraphs  [0112]  & [0113]).
Regarding claim 8, Sun et al. and Yi et al. together teach the method of claim 1.
Sun et al. further teach the method of claim 1, further comprising: receiving a synchronization signal block (SSB) including an indication of a starting RB offset associated with the CORESET relative to the SSB, wherein the first portion and the second portion of the CORESET are based the offset (see para [0094] wherein the UE 115 may monitor an initial access bandwidth defined by a master information block (MIB) received from the base station 105 as part of an initial access procedure, the MIB may be carried by a physical broadcast channel (PBCH), where the PBCH is transmitted together with synchronization signals in a synchronization signal block (SSB)/PBCH block, is mentioned and also see para [0095] wherein an SS set for PDCCH monitoring for the SIB1 may be configured in a first CORESET (i.e., CORESET #0) and may be mapped to a SS with a first identifier (i.e., SS #0) (that can include a starting RB offset associated with the CORESET relative to the SSB) & the UE may decode the PDSCH, in accordance with the time domain resource allocation, to obtain control information from the PDSCH and a CORESET may define a frequency resource and a time duration of an SS, is mentioned).
Regarding claim 12, Sun et al. and Yi et al. together teach the method of claim 11.
Yi et al. further teach the method of claim 11, wherein the transmitting the SIB scheduling information comprises: transmitting the SIB scheduling information in one or more CCEs of the subset of the plurality of CCEs based on an aggregation level of 1, 2, 4, or 8 (see para [0321] wherein determining a first list of candidates of a first aggregation level 2*L based on candidates over two monitoring occasions of aggregation level L, is mentioned and also the list of candidates may comprise one or more candidates of an aggregation level, is mentioned and also see para [0322]) (and the same motivation is maintained as in claim 11).
	Regarding claim 14, Sun et al. and Yi et al. together teach the method of claim 11.
	Sun et al. further teach the method of claim 11, wherein the determining the first portion of the CORESET comprises: selecting the subset of the plurality of CCEs from the first portion of the CORESET, wherein the first portion is at lower frequency than the second portion of the CORESET (see Fig.3, CCEs inside subband 305-b for the subset of the plurality of CCEs in the first portion of the CORESET and see paragraphs  [0112]  & [0113]).
Regarding claim 15, Sun et al. and Yi et al. together teach the method of claim 11.
	Sun et al. further teach the method of claim 11, wherein the determining the first portion of the CORESET comprises: selecting the subset of the plurality of CCEs from the first portion of the CORESET, wherein the first portion is at a higher frequency than the second portion of the CORESET (see Fig.3, CCEs inside subband 305-b for the subset of the plurality of CCEs in the first portion of the CORESET and see paragraphs  [0112]  & [0113]).
Regarding claim 16, Sun et al. and Yi et al. together teach the method of claim 11.
	Sun et al. further teach the method of claim 11, wherein the determining the first portion of the CORESET comprises: selecting the subset of the plurality of CCEs from the first portion of the CORESET, wherein the first portion is between a first sub-portion and a second sub-portion of the second portion of the CORESET in frequency (see Fig.3, CCEs inside subband 305-b for the subset of the plurality of CCEs in the first portion of the CORESET and see paragraphs  [0112]  & [0113]).
Regarding claim 17, Sun et al. and Yi et al. together teach the method of claim 10.
Sun et al. further teach the method of claim 10, further comprising: transmitting a synchronization signal block (SSB) including an indication of a starting resource block (RB) offset associated with the CORESET relative to the SSB, wherein the first portion and the second portion of the CORESET are based the offset (see para [0094] wherein the UE 115 may monitor an initial access bandwidth defined by a master information block (MIB) received from the base station 105 as part of an initial access procedure, the MIB may be carried by a physical broadcast channel (PBCH), where the PBCH is transmitted together with synchronization signals in a synchronization signal block (SSB)/PBCH block, is mentioned and also see para [0095] wherein an SS set for PDCCH monitoring for the SIB1 may be configured in a first CORESET (i.e., CORESET #0) and may be mapped to a SS with a first identifier (i.e., SS #0) (that can include a starting RB offset associated with the CORESET relative to the SSB) & the UE may decode the PDSCH, in accordance with the time domain resource allocation, to obtain control information from the PDSCH and a CORESET may define a frequency resource and a time duration of an SS, is mentioned).
Regarding claim 23, Sun et al. and Yi et al. together teach the UE of claim 20.
Sun et al. further teach the UE of claim 20, wherein the transceiver is further configured to: receive a synchronization signal block (SSB) including an indication of a starting resource block (RB) offset associated with the CORESET relative to the SSB, wherein the first portion and the second portion of the CORESET are based the offset (see para [0094] wherein the UE 115 may monitor an initial access bandwidth defined by a master information block (MIB) received from the base station 105 as part of an initial access procedure, the MIB may be carried by a physical broadcast channel (PBCH), where the PBCH is transmitted together with synchronization signals in a synchronization signal block (SSB)/PBCH block, is mentioned and also see para [0095] wherein an SS set for PDCCH monitoring for the SIB1 may be configured in a first CORESET (i.e., CORESET #0) and may be mapped to a SS with a first identifier (i.e., SS #0) (that can include a starting RB offset associated with the CORESET relative to the SSB) & the UE may decode the PDSCH, in accordance with the time domain resource allocation, to obtain control information from the PDSCH and a CORESET may define a frequency resource and a time duration of an SS, is mentioned).
Regarding claim 28, Sun et al. and Yi et al. together teach the BS of claim 25.
Sun et al. further teach the BS of claim 25, wherein the transceiver is further configured to: transmit a synchronization signal block (SSB) including an indication of a starting resource block (RB) offset associated with the CORESET relative to the SSB, wherein the first portion and the second portion of the CORESET are based the offset (see para [0094] wherein the UE 115 may monitor an initial access bandwidth defined by a master information block (MIB) received from the base station 105 as part of an initial access procedure, the MIB may be carried by a physical broadcast channel (PBCH), where the PBCH is transmitted together with synchronization signals in a synchronization signal block (SSB)/PBCH block, is mentioned and also see para [0095] wherein an SS set for PDCCH monitoring for the SIB1 may be configured in a first CORESET (i.e., CORESET #0) and may be mapped to a SS with a first identifier (i.e., SS #0) (that can include a starting RB offset associated with the CORESET relative to the SSB) & the UE may decode the PDSCH, in accordance with the time domain resource allocation, to obtain control information from the PDSCH and a CORESET may define a frequency resource and a time duration of an SS, is mentioned).
5.	Claims 4, 9, 13, 18, 22, 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. No: 2020/0112484 A1) in view of Yi et al. (US Pub. No: 2022/0078728 A1) and further in view of DAVYDOV et al. (US Pub. No: 2021/0410086 A1).
	Regarding claim 4, Sun et al. and Yi et al. together teach the method of claim 2.
Sun et al. and Yi et al. together yet are silent in teaching the method of claim 2, wherein the performing the PDCCH monitoring is further based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET.
	However, DAVYDOV et al. teach a method (see Abstract & Fig.1A) wherein the performing the PDCCH monitoring is further based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET (see para [0253] wherein at least one REG of a plurality of REGs/CCEs within the CORESET is punctured based on the overlap and encoding downlink control information (DCI) within the PDCCH, wherein one or more symbols of the DCI are rate-matched on the resource based on aggregation of one or more CCEs due to the punctured at least one REG, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Sun et al. and Yi et al.to have the performing the PDCCH monitoring being further based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET, disclosed by DAVYDOV et al. in order to provide an effective mechanism of wireless devices for efficiently performing both SS block & DM-RS collision handling and SS block & PDCCH collision handling in wireless communication system.
Regarding claim 9, Sun et al. and Yi et al. together teach the method of claim 1.
Sun et al. and Yi et al. together yet are silent in teaching the method of claim 1, further comprising: receiving a synchronization signal block (SSB) including an indication of the CORESET, wherein the receiving the SSB comprises puncturing a portion of the SSB based on the channel bandwidth.
	However, DAVYDOV et al. teach a method (see Abstract & Fig.1A) comprising receiving a synchronization signal block (SSB) including an indication of the CORESET, wherein the receiving the SSB comprises puncturing a portion of the SSB based on the channel bandwidth (see para [0248] wherein decoding a physical downlink control channel (PDCCH) received via a resource within a control resource set (CORESET), wherein the CORESET is rate-matched around one or more symbols of the SS block/SSB, is mentioned and also see para [0253] wherein at least one REG of a plurality of REGs/CCEs within the CORESET is punctured based on the overlap and encoding downlink control information (DCI) within the PDCCH, wherein one or more symbols of the DCI are rate-matched on the resource based on aggregation of one or more CCEs due to the punctured at least one REG, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Sun et al. and Yi et al. to include receiving a synchronization signal block (SSB) including an indication of the CORESET, wherein the receiving the SSB comprises puncturing a portion of the SSB based on the channel bandwidth, disclosed by DAVYDOV et al. in order to provide an effective mechanism of wireless devices for efficiently performing both SS block & DM-RS collision handling and SS block & PDCCH collision handling in wireless communication system.
Regarding claim 13, Sun et al. and Yi et al. together teach the method of claim 11.
Sun et al. and Yi et al. together yet are silent in teaching the method of claim 11, wherein the transmitting the SIB scheduling information is further based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET.
However, DAVYDOV et al. teach a method (see Abstract & Fig.1A) wherein the transmitting the SIB scheduling information is further based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET (see para [0248] wherein decoding a physical downlink control channel (PDCCH) received via a resource within a control resource set (CORESET), wherein the CORESET is rate-matched around one or more symbols of the SS block/SSB, is mentioned and also see para [0253] wherein at least one REG of a plurality of REGs/CCEs within the CORESET is punctured based on the overlap and encoding downlink control information (DCI) within the PDCCH, wherein one or more symbols of the DCI are rate-matched on the resource based on aggregation of one or more CCEs due to the punctured at least one REG, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Sun et al. and Yi et al. to have the transmitting the SIB scheduling information being further based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET, disclosed by DAVYDOV et al. in order to provide an effective mechanism of wireless devices for efficiently performing both SS block & DM-RS collision handling and SS block & PDCCH collision handling in wireless communication system.
Regarding claim 18, Sun et al. and Yi et al. together teach the method of claim 10.
Sun et al. and Yi et al. together yet are silent in teaching the method of claim 10, further comprising: transmitting a synchronization signal block (SSB) including an indication of the CORESET, wherein the transmitting the SSB comprises puncturing a portion of the SSB based on the channel bandwidth.
However, DAVYDOV et al. teach a method (see Abstract & Fig.1A) comprising transmitting a synchronization signal block (SSB) including an indication of the CORESET, wherein the transmitting the SSB comprises puncturing a portion of the SSB based on the channel bandwidth (see para [0248] wherein decoding a physical downlink control channel (PDCCH) received via a resource within a control resource set (CORESET), wherein the CORESET is rate-matched around one or more symbols of the SS block/SSB, is mentioned and also see para [0253] wherein at least one REG of a plurality of REGs/CCEs within the CORESET is punctured based on the overlap and encoding downlink control information (DCI) within the PDCCH, wherein one or more symbols of the DCI are rate-matched on the resource based on aggregation of one or more CCEs due to the punctured at least one REG, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Sun et al. and Yi et al. to include transmitting a synchronization signal block (SSB) including an indication of the CORESET, wherein the transmitting the SSB comprises puncturing a portion of the SSB based on the channel bandwidth, disclosed by DAVYDOV et al. in order to provide an effective mechanism of wireless devices for efficiently performing both SS block & DM-RS collision handling and SS block & PDCCH collision handling in wireless communication system.
Regarding claim 22, Sun et al. and Yi et al. together teach the UE of claim 21.
Sun et al. further teach the UE of claim 21, wherein the processor configured to perform the PDCCH monitoring is configured to: perform the PDCCH monitoring from the subset of the plurality of CCEs in the first portion of the CORESET, wherein the first portion is at a lower frequency than the second portion of the CORESET (see Fig.3, CCEs inside subband 305-b for the subset of the plurality of CCEs in the first portion of the CORESET and see paragraphs  [0112]  & [0113]).
Sun et al. and Yi et al. together yet are silent in teaching the UE of claim 21, wherein the transceiver configured to receive the SIB scheduling information is configured to: receive the SIB scheduling information based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET.
However, DAVYDOV et al. teach a UE (see Abstract & Fig.1A) wherein the transceiver configured to receive the SIB scheduling information is configured to: receive the SIB scheduling information based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET (see para [0248] wherein decoding a physical downlink control channel (PDCCH) received via a resource within a control resource set (CORESET), wherein the CORESET is rate-matched around one or more symbols of the SS block, is mentioned and also see para [0253] wherein at least one REG of a plurality of REGs/CCEs within the CORESET is punctured based on the overlap and encoding downlink control information (DCI) within the PDCCH, wherein one or more symbols of the DCI are rate-matched on the resource based on aggregation of one or more CCEs due to the punctured at least one REG, is mentioned and also see para [0177]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above UE of Sun et al. and Yi et al. to have the transceiver configured to receive the SIB scheduling information being configured to receive the SIB scheduling information based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET, disclosed by DAVYDOV et al. in order to provide an effective mechanism of wireless devices for efficiently performing both SS block & DM-RS collision handling and SS block & PDCCH collision handling in wireless communication system.
Regarding claim 24, Sun et al. and Yi et al. together teach the UE of claim 20.
Sun et al. and Yi et al. together yet are silent in teaching the UE of claim 20, wherein the transceiver is further configured to: receive a synchronization signal block (SSB) including an indication of the CORESET, wherein the transceiver configured to receive the SSB is configured to puncture a portion of the SSB based on the channel bandwidth.
However, DAVYDOV et al. teach a UE (see Abstract & Fig.1A) wherein the transceiver is further configured to: receive a synchronization signal block (SSB) including an indication of the CORESET, wherein the transceiver configured to receive the SSB is configured to puncture a portion of the SSB based on the channel bandwidth (see para [0248] wherein decoding a physical downlink control channel (PDCCH) received via a resource within a control resource set (CORESET), wherein the CORESET is rate-matched around one or more symbols of the SS block/SSB, is mentioned and also see para [0253] wherein at least one REG of a plurality of REGs/CCEs within the CORESET is punctured based on the overlap and encoding downlink control information (DCI) within the PDCCH, wherein one or more symbols of the DCI are rate-matched on the resource based on aggregation of one or more CCEs due to the punctured at least one REG, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above UE of Sun et al. and Yi et al. to have the transceiver being further configured to receive a synchronization signal block (SSB) including an indication of the CORESET, wherein the transceiver configured to receive the SSB is configured to puncture a portion of the SSB based on the channel bandwidth, disclosed by DAVYDOV et al. in order to provide an effective mechanism of wireless devices for efficiently performing both SS block & DM-RS collision handling and SS block & PDCCH collision handling in wireless communication system.
Regarding claim 27, Sun et al. and Yi et al. together teach the BS of claim 26.
Sun et al. further teach the BS of claim 26, wherein: the processor configured to determine the first portion of the CORESET is configured to: select the subset of the plurality of CCEs from the first portion of the CORESET, wherein the first portion is at lower frequency than the second portion of the CORESET (see Fig.3, CCEs inside subband 305-b for the subset of the plurality of CCEs in the first portion of the CORESET and see paragraphs  [0112]  & [0113]).
Sun et al. and Yi et al. together yet are silent in teaching the BS of claim 26, wherein the transceiver configured to transmit the SIB scheduling information is configured to transmit the SIB scheduling information based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET.
However, DAVYDOV et al. teach a BS (see Abstract & Fig.1A) wherein the transceiver configured to transmit the SIB scheduling information is configured to transmit the SIB scheduling information based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET (see para [0248] wherein decoding a physical downlink control channel (PDCCH) received via a resource within a control resource set (CORESET), wherein the CORESET is rate-matched around one or more symbols of the SS block/SSB, is mentioned and also see para [0253] wherein at least one REG of a plurality of REGs/CCEs within the CORESET is punctured based on the overlap and encoding downlink control information (DCI) within the PDCCH, wherein one or more symbols of the DCI are rate-matched on the resource based on aggregation of one or more CCEs due to the punctured at least one REG, is mentioned and also see para [0177]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above BS of Sun et al. and Yi et al. to have the transceiver configured to transmit the SIB scheduling information being configured to transmit the SIB scheduling information based on puncturing one or more CCEs of the plurality of CCEs in the second portion of the CORESET, disclosed by DAVYDOV et al. in order to provide an effective mechanism of wireless devices for efficiently performing both SS block & DM-RS collision handling and SS block & PDCCH collision handling in wireless communication system.
Regarding claim 29, Sun et al. and Yi et al. together teach the BS of claim 25.
Sun et al. and Yi et al. together yet are silent in teaching the BS of claim 25, wherein the transceiver is further configured to: transmit a synchronization signal block (SSB) including an indication of the CORESET, wherein the transceiver configured to transmit the SSB is configured to puncture a portion of the SSB based on the channel bandwidth.
However, DAVYDOV et al. teach a BS (see Abstract & Fig.1A) wherein the transceiver is further configured to: transmit a synchronization signal block (SSB) including an indication of the CORESET, wherein the transceiver configured to transmit the SSB is configured to puncture a portion of the SSB based on the channel bandwidth (see para [0248] wherein decoding a physical downlink control channel (PDCCH) received via a resource within a control resource set (CORESET), wherein the CORESET is rate-matched around one or more symbols of the SS block/SSB, is mentioned and also see para [0253] wherein at least one REG of a plurality of REGs/CCEs within the CORESET is punctured based on the overlap and encoding downlink control information (DCI) within the PDCCH, wherein one or more symbols of the DCI are rate-matched on the resource based on aggregation of one or more CCEs due to the punctured at least one REG, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above BS of Sun et al. and Yi et al. to have the transceiver being further configured to transmit a synchronization signal block (SSB) including an indication of the CORESET, wherein the transceiver configured to transmit the SSB is configured to puncture a portion of the SSB based on the channel bandwidth, disclosed by DAVYDOV et al. in order to provide an effective mechanism of wireless devices for efficiently performing both SS block & DM-RS collision handling and SS block & PDCCH collision handling in wireless communication system.

Allowable Subject Matter
6.	Claims 19 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	AWADIN et al. (US Pub. No: 2022/0039158 A1) disclose sub-band operations in unlicensed spectrums of New Radio in wireless communication system.
	SONG et al. (US Pub. No: 2020/0037323 A1) disclose a method for configuring a common search space (CSS) in a wireless communication system.
8.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                     P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                     Randolph Building
                     401 Dulany Street
                     Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        12/17/2022